Citation Nr: 1621180	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic fatigue syndrome (CFS).

3. Entitlement to service connection for chronic bronchitis.

4. Entitlement to service connection for onychomycosis of the hands and feet.

5. Entitlement to service connection for degenerative joint disease of the right knee.

6. Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987 and January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). These matters were most recently remanded by the Board in January 2015. 

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

The January 2015 remand directed the AOJ to request information from the Veteran regarding his medical treatments, schedule the Veteran for VA medical examinations, and then readjudicate the claims. After the Veteran received VA medical examinations in June 2015, the AOJ failed to readjudicate the claims.

In addition to the lack of remand compliance, the Board is unable to review this evidence in the first instance.  The Veteran's substantive appeal in this case was received in February 2010.  Absent a waiver, additional relevant evidence, to particularly include the VA examinations from June 2015, must first be considered by the AOJ.  38 C.F.R. § 20.1304 (2015) (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims.  If any benefit sought by the appellant remains denied, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

